DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ying Li on 05/03/2021.

(Currently Amended) A method comprising: 
at a first apparatus including a housing, a controller, a non-transitory memory, and one or more communication devices at least partially supported by the housing, wherein the housing is arranged to hold a second device that is distinct from the first apparatus: 
receiving, by the first apparatus, a first input, wherein the first input is detected by a second sensor on the second device and a second input is detected by a first sensor on the first apparatus; 
classifying the first input as a first input type based on an input type classification, wherein a respective input type in the input type classification corresponds to a plurality of inputs, and [[a]]the second input, wherein the first input type comprises inputs associated with moving a mechanical part;

directing the second device to selectively enable or disable a first combination of the one or more sensors on the second device without intervening user inputs in accordance with determining that the first input corresponds to the first input type and the first input type corresponds to the first combination of the one or more sensors on the second device in the sensor assignments. 
(Previously Presented) The method of claim 1, wherein receiving, by the first apparatus, the first input includes receiving, via a communication channel between the first apparatus and the second device, the first input detected by the second sensor on the second device.  
(Original) The method of claim 1, wherein the input type classification includes one or more of moving a mechanical part, entering a touch input, receiving a voice input, detecting a device movement, or obtaining a biometric input.  
(Original) The method of claim 1, wherein the one or more sensors include one or more of a switch, a touch sensor, a force sensor, an electronic actuator, a biometric sensor, a chemical sensor, a light sensor, a sound sensor, a radio frequency signal detector, or a vibration sensor.  
(Previously presented) The method of claim 1, wherein directing the second device to selectively enable or disable the first combination of the one or more sensors on the second device includes controlling one or more sensor paths associated with the one or more sensors.  
(Previously presented) The method of claim 1, further comprising: 
determining that the second input is directed to the first combination of the one or more sensors based on the input type classification and the sensor assignments; and 
directing the second device to selectively enable or disable the first combination of the one or more sensors on the second device.  
(Previously presented) The method of claim 1, further comprising: 
receiving, by the first apparatus, a third input, different from the first input and the second input; and 
directing the second device to selectively enable or disable a second combination of the one or more sensors in accordance with determining that the third input is associated with a second input type different from the first input type, wherein the second combination of sensors is at least partially different from the first combination of sensors.  
(Original) The method of claim 1, further comprising: 
maintaining an operation of a second combination of the one or more sensors, different from the first combination of the one or more sensors.  
(Previously presented) The method of claim 1, further comprising: 
determining whether or not activities of the second device meet a criterion associated with the first combination of the one or more sensors; and
directing the second device to selectively disable or enable the first combination of the one or more sensors on the second device in accordance with a determination that the criterion has been met. 
(Previously presented) The method of claim 1, further comprising: 
associating combinations of the one or more sensors with the input type classification; and
storing associations of the combinations of the one or more sensors with the input type classification as the sensor assignments in the non-transitory memory. 
(Currently Amended) An apparatus comprising: 
a housing arranged to hold a second device, distinct from the apparatus; 
a non-transitory memory; 
one or more communication devices at least partially supported by the housing; 
an input type classifier, stored in the non-transitory memory, operable to receive a first input, wherein the first input is detected by a second sensor on the second device and a second input is detected by a first sensor on the first apparatus, and classify the first input as a first input type based on an input type classification, wherein a respective input type in the input type classification corresponds to a plurality of inputs, and [[a]]the second input, wherein the first input type comprises inputs associated with moving a mechanical part; 
a sensor combination selector, coupled to the input type classifier, operable to determine which of a combination of one or more sensors on the second device that the first input is directed to based on the input type classification and sensor assignments, wherein the sensor assignments specify each corresponding input type for a set of sensors on the second device; and
a controller, coupled to the sensor combination selector and the input type classifier, operable to direct the second device to selectively enable or disable a first combination of the one or more sensors on the second device without intervening user inputs in accordance with the sensor combination selector determining that the first input to the first input type and the first input type corresponds to the first combination of the one or more sensors on the second device in the sensor assignments. 
(Previously Presented) The apparatus of claim 11, wherein receiving the first input includes receiving, via a communication channel between the apparatus and the second device, the first input detected by the second sensor on the second device.  
(Original) The apparatus of claim 11, wherein the input type classification includes one or more of moving a mechanical part, entering a touch input, receiving a voice input, detecting a device movement, or obtaining a biometric input.  
(Original) The apparatus of claim 11, wherein the one or more sensors include one or more of a switch, a touch sensor, a force sensor, an electronic actuator, a biometric sensor, a 
(Previously presented) The apparatus of claim 11, wherein directing the second device to selectively enable or disable the first combination of the one or more sensors on the second device includes controlling one or more sensor paths associated with the one or more sensors.  
(Previously presented) The apparatus of claim 11, wherein: 
the sensor combination selector is further operable to determine that the second input is directed to the first combination of the one or more sensors based on the input type classification and the sensor assignments; and 
the controller is further operable to direct the second device to selective enable or disable the first combination of the one or more sensors on the second device.  
(Previously presented) The apparatus of claim 11, wherein: 
the input type classifier is further operable to receive a third input, different from the first input and the second input; and 
the controller is further operable to direct the second device to selectively enable or disable a second combination of the one or more sensors in accordance with determining that the third input is associated with a second input type different from the first input type, wherein the second combination of sensors is at least partially different from the first combination of sensors.  
(Original) The apparatus of claim 11, wherein the controller is further operable to: 
maintain an operation of a second combination of the one or more sensors, different from the first combination of the one or more sensors.  
(Previously presented) The apparatus of claim 11, wherein the controller is further operable to: 
determine whether or not activities of the second device meet a criterion associated with the first combination of the one or more sensors; and


(Previously presented) The apparatus of claim 11, wherein the input type classifier is further operable to: 
associate combinations of the one or more sensors with the input type classification; and
store associations of the combinations of the one or more sensors with the input type classification as the sensor assignments in the non-transitory memory.



Allowability Notice
In view of amended claims and further search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Davydov (US 20160299570 A1) in view of KATIS (US 20140221057 A1) is considered as the most relevant document in the prior art, which discloses a method comprising: 
at a first apparatus including a housing, a controller, a non-transitory memory, and one or more communication devices at least partially supported by the housing, (See Davydov Fig. 2, [0025]) wherein the housing is arranged to hold a second device that is distinct from the first apparatus: (See Davydov  Fig. 1) (See Davydov [0016](See KATIS Fig. 1A [0025] [0025][0024])
receiving, by the first apparatus, a first input, (See Davydov [0067]) wherein the first input is detected by a second sensor on the second device and a second input is detected by a first sensor on the first apparatus; (See KATIS Fig. 1B. [0029]) (See KATIS Fig. 7, [0041]
classifying the first input as a first input type based on an input type classification, wherein a respective input type in the input type classification corresponds to a plurality of inputs, and the second input also corresponds to the first input type, (See Davydov [0066][0055] [0056])
determining which of a combination of one or more sensors on the second device that the first input is directed to based on the input type classification and sensor assignments, wherein the sensor assignments specify each corresponding input type for a set of sensors on the second device; and (See Davydov Fig. 8, [0069][0067][0057]) (See KATIS Fig. 1B. [0029])
directing the second device to selectively enable or disable a first combination of the one or more sensors on the second device without intervening user inputs in accordance with determining that the first input corresponds to the first input type and (See Davydov [0051][0069][0055]) (See KATIS Fig. 1B. [0029][0008])
the first input type corresponds to the first combination of the one or more sensors on the second device in the sensor assignments. (See Davydov Fig. 8, [0067][0057])
NOTE: See the office action of 01/11/2021 for further details. 
Davydov in view of KATIS does not discloses the technical features in claims 1 and 11 of wherein the first input type comprises inputs associated with moving a mechanical part;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644